In an action to recover damages for breach of contract, the defendant appeals from so much of an order of the Supreme Court, Queens County (Santucci, J.), dated December 6, 1991, as (1) conditioned the granting of its motion for an extension of time within which to file an answer on the payment of $2,500, and (2) conditioned the denial of the plaintiffs motion to strike the defendant’s answer and counterclaim because of the defendant’s failure to comply with discovery on the defendant’s payment of $5,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s contention that the court improvidently exercised its discretion in conditioning its order on the defendant’s payment of $7,500 is without merit (see, Spira v Antoine, 191 AD2d 219; Benson v Doherty Moving Corp., 99 AD2d 421; Aces Mech. Corp. v Cohen Bros. Realty & Constr. Corp., 99 AD2d 455; see also, Moran v Rynar, 39 AD2d 718). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.